Per Curiam,
We are clearly of opinion that the legacy to Emma E. Graber was not an absolute gift. It is coupled immediately in the will with a direction to the executors to act in the same capacity as in the bequest to Martha Graber, which was to invest the amount of the legacy at interest and to pay the interest to the legatee during her life, and the principal to other persons after *605her death. In the legacy to Emma the principal is to be paid after her death to her children and their heirs and assigns absolutely, and if Emma left no issue, then to other persons named. The reasons for this conclusion are so well expressed in the report of the auditor in which the learned court below concurred that we affirm the decree on the opinion of the auditor.
Decree affirmed and appeal dismissed at the cost of the appellant.